Citation Nr: 0639794	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  04-38 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable disability rating for a 
bilateral hearing loss.



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 Rating Decision issued by 
the Department Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which granted service connection and 
assigned a noncompensable disability rating for the veteran's 
hearing loss, effective from June 28, 2002.

In May 2006, the Board remanded this case for further 
development, and it is again before the Board for appellate 
review.


FINDING OF FACT

The veteran's bilateral audiometric test results correspond 
to numeric designations no worse than Level I in the right 
ear and Level III in the left ear.


CONCLUSION OF LAW

The criteria for a compensable initial rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.85, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated in December 2002, February 2004 and 
July 2006, the agency of original jurisdiction (AOJ) 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2006).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  The AOJ subsequently 
readjudicated the claim based on all the evidence in 
September 2006, without taint from prior adjudications.  
Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  Thus, the veteran was not precluded from 
participating effectively in the processing of his claims and 
any deficiency in the notice did not affect the essential 
fairness of the decision. 

Because the claim for increase is denied, any question as to 
the appropriate disability rating or effective date is moot, 
and there can be no failure to notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Service medical records, VA medical records and examination 
reports, non-VA medical records, and lay statements have been 
associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

Analysis

The veteran contends that his hearing loss warrants a 
compensable rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3(2006).  The veteran's entire 
history is reviewed when making a disability evaluation.  38 
C.F.R. § 4.1.  Because the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's service-connected bilateral hearing loss is 
currently evaluated at a noncompensabe disability rating 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  A 
rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 
4.85(2006).  These averages are entered into a table of the 
Rating Schedule to determine the auditory acuity level of 
each ear, and these auditory acuity levels are entered into 
another table of the Rating Schedule to determine the 
percentage disability rating.  Id.

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2006), 
but none of the veteran's test results meets the criteria for 
application of this alternative method.

In a July 2003 rating decision, the veteran was granted 
service connection for bilateral hearing loss at an initial 
noncompensable rating.  That decision was based on service 
records showing that the veteran was subjected to repeated 
acoustic trauma while serving in the Korean War, and a 
December 2002 VA examination report. 

The veteran has contended that his hearing has worsened since 
this evaluation, and the Board remanded the case for a 
current VA audiological examination to determine the severity 
of the veteran's hearing loss.  A VA examination was 
conducted in July 2006.  


Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
50
65
LEFT
5
15
55
60
60

The average was 40 in the right ear and 47.5 in the left ear.  
Speech recognition ability was 94 percent in the right ear 
and 82 percent in the left ear.  The impression was a high 
bilateral sensorineural hearing loss, considered to be 
moderate to severe.  These results warrant findings of 
hearing acuity of Level I in the right ear and Level III in 
the left ear under Table VI, commensurate with a 
noncompensable rating under Table VII of 38 C.F.R. § 4.84.

The evidence of record clearly weighs against the assignment 
of a compensable rating.  The hearing tests in the record do 
not provide a basis for a compensable evaluation.  The record 
contains employment audiological examination results, but 
because they do not include controlled speech discrimination 
tests (Maryland CNC) scores and it is not clear that they 
were performed by state licensed audiologists, they cannot be 
used for evaluation purposes.  38 C.F.R. § 4.85(a). 

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, 
supra.  However, the medical evidence demonstrates that the 
veteran meets the criteria for a noncompensable rating, and 
no more, from the date of his claim.  Therefore, the 
assignment of staged evaluations in this case is not 
necessary.

There is no evidence of record that the veteran's service-
connected bilateral hearing loss causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  Thus, the 
preponderance of the evidence is against the assignment of a 
compensable disability rating for the veteran's hearing loss.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

An initial compensable rating for bilateral hearing loss is 
denied.




____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


